UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6273


DAVID BRIGHTWELL,

                Plaintiff - Appellant,

          v.

CAPTAIN VINCENT; WILLIAM WILLIAMS, Warden; JOHN DOE,
Doctor; MARYLAND HOUSE OF CORRECTION-JESSUP; CORRECTIONAL
MEDICAL SERVICE, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00816-DKC)


Submitted:   November 18, 2010             Decided:   December 13, 2010


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Brightwell, Appellant Pro Se. Rex Schultz Gordon, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Philip
Melton Andrews, Mary Beth Ewen, KRAMON & GRAHAM, PA, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David   Brightwell       appeals     the    district      court’s    order

granting summary judgment to the Appellees and denying relief on

his 42 U.S.C. § 1983 (2006) complaint.                    We have reviewed the

record and find no reversible error.                 This court reviews de novo

a district court’s grant of summary judgment.                   Howard v. Winter,

446   F.3d    559,   565     (4th    Cir.       2006).       Summary    judgment    is

appropriate     when     the    “pleadings,          depositions,        answers    to

interrogatories,       and    admissions        on   file,    together     with    the

affidavits, if any, show that there is no genuine issue as to

any material fact and the moving party is entitled to judgment

as a matter of law.”         Fed. R. Civ. P. 56(c).

             Insofar as Brightwell claimed he was the victim of

excessive force, we affirm on alternate grounds.                         We conclude

Brightwell failed to show there was a genuine issue as to any

material fact regarding his claim that Captain Vincent’s conduct

was an example of excessive conduct and not a good faith effort

to maintain and restore discipline.                   See Hudson v. McMillian,

503 U.S. 1, 5-6 (1992).             With regard to Brightwell’s claim that

medical personnel were deliberately indifferent to his serious

medical needs, we affirm for the reasons stated by the district

court.   See Brightwell v. Captain Vincent, No. 8:09-cv-00816-DKC

(D. Md. Feb. 1, 2010).              We also deny Brightwell’s motion for

appointment of counsel.         We dispense with oral argument because

                                            2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3